DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

June 27, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Funding Opportunity: Support for Demonstration Ombudsman Programs
Serving Medicare-Medicaid Enrollees

Today, the Centers for Medicare & Medicaid Services (CMS) is releasing a Funding Opportunity
Announcement (FOA) designed to support states in providing Medicare-Medicaid enrollees with
more person-centered, coordinated care through Demonstration Ombudsman Programs.
Through this new opportunity, states can apply for funding to develop independent
Demonstration Ombudsman Programs to support their current demonstrations through the
Financial Alignment initiative. These programs will provide beneficiaries with access to new
resources and person-centered assistance in resolving issues related to the demonstration. These
programs will also monitor beneficiary experience and offer recommendations to the Centers for
Medicare & Medicaid Services (CMS), the states, and participating plans on how the beneficiary
experience could be improved.
The FOA is available at:
https://www.cfda.gov/index?s=program&mode=form&tab=step1&id=09028306d8746a7697b17
2bdfd9b2807
A fact sheet on today’s announcement is available at: http://cms.gov/Newsroom/SearchResults/index.html?q=&filter=Fact%20Sheets
For more information on the Financial Alignment Demonstration:
http://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-MedicaidCoordination/Medicare-Medicaid-CoordinationOffice/FinancialModelstoSupportStatesEffortsinCareCoordination.html

